Case 2:18-cv-07480-JAK-MRW Document 218-2 Filed 12/20/19 Page 1 of 4 Page ID
                                 #:6093



  1 Mark T. Drooks – State Bar No. 123561
       mdrooks@birdmarella.com
  2 Paul  S. Chan – State Bar No. 183406
       pchan@birdmarella.com
  3 Gopi K. Panchapakesan – State Bar No. 279586
       gpanchapakesan@birdmarella.com
  4 Jonathan  M. Jackson – State Bar No. 257554
       jjackson@birdmarella.com
  5 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
    DROOKS, LINCENBERG & RHOW, P.C.
  6 1875 Century Park East, 23rd Floor
    Los Angeles, California 90067-2561
  7 Telephone: (310) 201-2100
    Facsimile: (310) 201-2110
  8
    Attorneys for Defendant Herbalife
  9 International of America, Inc.
 10
 11                              UNITED STATES DISTRICT COURT
 12               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 13
 14 MICHAEL LAVIGNE, et al.,                      CASE NO. 2:18-cv-07480-JAK (MRWx)
 15                     Plaintiffs,               DECLARATION OF SACHA
                                                  MAURICIO DOMINGO DONOVAN
 16               vs.                             IN SUPPORT OF HERBALIFE’S
                                                  OPPOSITION TO PLAINTIFFS’
 17 HERBALIFE LTD., et al.,                       MOTION FOR CLASS
                                                  CERTIFICATION
 18                     Defendants.
                                                  Date: February 10, 2020
 19                                               Time: 8:30 A.M.
                                                  Crtrm.: 10B
 20
                                                  Assigned to Hon. John A. Kronstadt
 21
 22
 23
 24
 25
 26
 27
 28
      3621688.2
                             DECLARATION OF SACHA MAURICIO DOMINGO DONOVAN
Case 2:18-cv-07480-JAK-MRW Document 218-2 Filed 12/20/19 Page 2 of 4 Page ID
                                 #:6094



  1           DECLARATION OF SACHA MAURICIO DOMINGO DONOVAN
  2               I, Sacha Mauricio Domingo Donovan, declare as follows:
  3               1.    I am currently the Vice President of Worldwide Member Business
  4 Practices and Compliance (“MPC”) at Herbalife International of America, Inc.
  5 (“Herbalife”), a party to the above-entitled action. I have held this position since
  6 2011, and have worked at Herbalife since 2008. I have personal knowledge of the
  7 facts set forth herein, which are known by me to be true and correct, and if called as
  8 a witness, I could and would competently testify thereto.
  9                                          Nutrition Clubs
 10               2.    A nutrition club is one daily method of operation (or “DMO”) that
 11 Herbalife distributors can pursue. A nutrition club serves as a gathering spot for
 12 a distributor’s downline members, prospective downline members, and customers
 13 where the distributor can, among other things, sell product, conduct trainings, and
 14 run fitness classes.
 15               3.    There are many ways to run a nutrition club, and those distributors who
 16 choose to operate a commercial nutrition club (i.e., not out of one’s residence) have
 17 the freedom to pursue this type of business as they best see fit. As with any
 18 business, the profitability of a commercial nutrition club may turn on any number of
 19 factors, such as local demand, the location of the club, the club’s offerings, and the
 20 overall business acumen of the club operator. In addition, a club operator must
 21 generate enough revenue through his or her business to cover overhead expenses
 22 that might be associated with operating the club, like monthly rent.
 23               4.    According to Herbalife’s records, about 13% of Herbalife distributors
 24 in the U.S. are involved in the operation of a commercial nutrition club.
 25                           Herbalife Policies Regarding Event Content
 26               5.    Herbalife has always required that the content presented at events be
 27 truthful, accurate, and not misleading. Herbalife’s policies regarding event content
 28 and the enforcement of those policies, however, have evolved over time. For
      3621688.2
                                                     2
                            DECLARATION OF SACHA MAURICIO DOMINGO DONOVAN
Case 2:18-cv-07480-JAK-MRW Document 218-2 Filed 12/20/19 Page 3 of 4 Page ID
                                 #:6095



  1 example:
  2                   Since as early as January 1997, Herbalife’s rules have required the
  3                    verification and/or substantiation of income claims.
  4                   Since as early as May 2005, Herbalife’s rules have required that
  5                    earnings claims, including lifestyle claims, be accompanied by
  6                    a disclaimer.
  7                   In or around 2014, Herbalife published guidance regarding the making
  8                    of claims that advised against showing excessive lifestyle images.
  9                    Since around July 2016, Herbalife’s rules have prohibited distributors,
 10                    including event speakers, from displaying lavish lifestyle images.
 11                   For more than ten years, Herbalife has had a process (which process
 12                    has evolved over time) for requiring speakers at corporate events to
 13                    submit their presentations to the company for review ahead of time.
 14                   For at least the last five years, Herbalife has offered more formalized
 15                    training and/or guidance to distributors about the making of claims.
 16                    For example, in or around 2014, Herbalife published guidelines
 17                    regarding the making of claims, including income claims. In
 18                    May 2016, Herbalife required distributors to undergo mandatory online
 19                    training regarding, among other topics, income claims and business
 20                    management. In February 2017, Herbalife made available to
 21                    distributors additional training regarding these issues.
 22                      Disciplinary Actions Regarding Florida Defendants
 23               6.   Of the 44 individuals whom I understand were originally named as
 24 defendants in this action (the “Florida Defendants”), Herbalife’s records reflect that
 25 from 2009 through the present, eleven have been the subject of disciplinary actions
 26 relating to the so-called “banned” practices alleged by Plaintiffs. The majority of
 27 these actions involved income claims (typically posted on social media websites or
 28 other online platforms) without the required disclaimers. Only one of these
      3621688.2
                                                     3
                           DECLARATION OF SACHA MAURICIO DOMINGO DONOVAN
Case 2:18-cv-07480-JAK-MRW Document 218-2 Filed 12/20/19 Page 4 of 4 Page ID
                                 #:6096



  1 disciplinary actions involved claims made by a distributor at an Herbalife event.
  2               7.    In each instance, Herbalife required the removal of any misleading
  3 content (and/or the addition of any required disclaimers), and counseled or
  4 disciplined the distributor at issue. Roughly half of these disciplinary actions were
  5 initiated as a result of the MPC group’s proactive efforts to identify and remove
  6 potentially misleading information.
  7               8.    Other than a handful of them making income claims without an
  8 appropriate disclaimer (and/or making lavish lifestyle claims contrary to Herbalife’s
  9 policies), I am not aware of any of the Florida Defendants engaging in any of the
 10 other so-called “banned” practices alleged by Plaintiffs (e.g., money laundering,
 11 currency arbitrage, nepotism, or the pre-opening of international markets).
 12               I declare under penalty of perjury under the laws of the United States of
 13 America that the foregoing is true and correct.
 14               Executed December 19, 2019, at Los Angeles, California.
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      3621688.2
                                                     4
                             DECLARATION OF SACHA MAURICIO DOMINGO DONOVAN
